 Case 5:21-cv-00864-ODW-MRW Document 9 Filed 08/13/21 Page 1 of 5 Page ID #:441



 1
 2
 3                                                          JS-6
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. ED CV 21-864 ODW (MRW)
13   TEJAY STEELE,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
16   CRAIG KOENIG, Warden,
17                     Respondent.
18
19
           The Court summarily dismisses this action pursuant to the
20
     successive habeas petition rule under 28 U.S.C. §§ 2243 and 2244.
21
                                         ***
22
           1.    Petitioner is currently serving a life term in state prison based
23
     on his 2001 rape conviction.
24
           2.    In this federal habeas action, Petitioner challenges his original
25
     sentence. He contends that the sentence unfairly “exclude[es him] from the
26
     opportunity to have a youth offender parole hearing” under state law.
27
     (Docket # 1 at 10.)
28
 Case 5:21-cv-00864-ODW-MRW Document 9 Filed 08/13/21 Page 2 of 5 Page ID #:442



 1         3.     Petitioner previously sought habeas relief in this Court
 2   regarding his conviction. The Court denied Petitioner’s earlier habeas
 3   action under AEDPA. Steele v. Scribner, No. ED CV 06-250 ODW (VBK)
 4   (C.D. Cal.). The United States Court of Appeals for the Ninth Circuit
 5   declined to issue a certificate of appealability in that action.
 6         4.     Magistrate Judge Wilner screened the current petition.
 7   (Docket # 4.) Judge Wilner noted that the action appeared to be successive,
 8   and was not accompanied by a certificate from the Ninth Circuit
 9   authorizing a second habeas action under 28 U.S.C. § 2244. Judge Wilner
10   further noted that the action (a) appeared to be untimely under AEDPA
11   and (b) did not allege a cognizable violation of the federal constitution.1
12         5.     Petitioner submitted a supplemental statement regarding the
13   petition in June 2021. That statement requested a stay of the federal
14   action in this district court while Petitioner sought permission from the
15   Ninth Circuit to pursue this successive habeas action. (Docket # 6.)
16   Petitioner did not offer any legal analysis or authority to support this
17   request.
18         6.     Judge Wilner solicited a response from the Attorney General.
19   (Docket # 7.) The Attorney General opposed the stay request as
20   procedurally improper. (Docket # 8.) Significantly, the Attorney General
21   argued that this Court did not have jurisdiction to stay the action while
22   Petitioner pursued authorization in the appellate court. (The Attorney
23   General also substantively argued that Petitioner’s habeas claim is without
24   merit and cannot be considered on federal review.)
25
26         1       Judge Wilner also noted that the current petition paralleled one that
     Petitioner filed earlier in 2021. Steele v. Koenig, No. ED CV 21-230 ODW (MRW)
27   (C.D. Cal.). Petitioner voluntarily dismissed that action after the magistrate
     judge noted that the action was unexhausted (in addition to being successive,
28   untimely, etc.).

                                               2
 Case 5:21-cv-00864-ODW-MRW Document 9 Filed 08/13/21 Page 3 of 5 Page ID #:443



 1         7.     According to the Court’s review of the Ninth Circuit’s online
 2   docket, Petitioner has not filed any request for a successive habeas action
 3   with the Ninth Circuit to date.
 4                                             ***
 5         8.     If it “appears from the application that the applicant or person
 6   detained is not entitled” to habeas relief, a court may summarily dismiss a
 7   habeas action. 28 U.S.C. § 2243; see also Local Civil Rule 72-3.2
 8   (magistrate judge may submit proposed order for summary dismissal to
 9   district judge “if it plainly appears from the face of the petition [ ] that the
10   petitioner is not entitled to relief”).
11         9.     Under federal law, a state prisoner is generally required to
12   present all constitutional challenges to a state conviction in a single federal
13   action. “Before a second or successive [habeas petition] is filed in the
14   district court, the applicant shall move in the appropriate court of appeals
15   for an order authorizing the district court to consider the application.”
16   28 U.S.C. § 2244(b)(3)(A).
17         10.    A prisoner must obtain authorization from the Court of
18   Appeals to pursue such a successive habeas petition before the new petition
19   may be filed in district court. Id.; Burton v. Stewart, 549 U.S. 147, 156
20   (2007) (district court without jurisdiction to consider successive habeas
21   action when prisoner “neither sought nor received authorization from the
22   Court of Appeals before filing”).
23         11.    “If the petition is second or successive, then the district court
24   lacks jurisdiction and must dismiss the petition unless and until the court
25   of appeals grants an application to file it.” Brown v. Muniz, 889 F.3d 661,
26   667, 676 (9th Cir. 2018) (“petitioner’s burden is higher” under statute to
27   bring successive habeas action); Prince v. Lizzaraga, 733 F. App’x 382, 384
28

                                                 3
 Case 5:21-cv-00864-ODW-MRW Document 9 Filed 08/13/21 Page 4 of 5 Page ID #:444



 1   (9th Cir. 2018) (prisoner “must first apply to this court for permission to
 2   have his petition heard in the district court”).
 3                                        ***
 4         12.   Petitioner’s current habeas action is subject to summary
 5   dismissal. The petition challenges the same rape conviction and sentence
 6   that was the subject of his earlier federal habeas action. That action (ED
 7   CV 06-250) concluded several years ago. This makes the current action
 8   successive. McNabb, 576 F.3d at 1030. Petitioner presents no proof that
 9   he asked for or received permission from the Ninth Circuit to pursue
10   another successive action. The successive action must be dismissed.
11   28 U.S.C. § 2244(b); Brown, 889 F.3d at 667; Prince, 733 F. App’x at 384.
12         13.   Because the Court does not have jurisdiction over Petitioner’s
13   successive action, it has no jurisdiction to stay the case. If the Ninth
14   Circuit authorizes Petitioner to pursue a successive habeas action in
15   district court, he should file that action promptly. The Attorney General’s
16   arguments regarding the timeliness or adequacy of the claims can be
17   explored at that stage.
18                                        ***
19
20
21
22
23
24
25
26
27
28

                                              4
 Case 5:21-cv-00864-ODW-MRW Document 9 Filed 08/13/21 Page 5 of 5 Page ID #:445



 1         The Court does not have jurisdiction to consider Petitioner’s claims or
 2   his request for a stay. The action is DISMISSED without prejudice as
 3   successive.
 4         IT IS SO ORDERED.
 5
 6
     Dated: _August 13, 2021             _______________________________
 7
                                         HON. OTIS D. WRIGHT II
 8                                       UNITED STATES DISTRICT JUDGE
 9
10   Presented by:
11
12
     ____________________________________
13   HON. MICHAEL R. WILNER
14   UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            5
